DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the limitation “said retention surface facing said one of said surfaces” lacks clarity because there are three surfaces besides the retention surface recited in the claim, i.e. the inner and outer surfaces of the shank, and the engage surface of the arm.  It is not clear what surface is being referred to.
As to claims 16 and 18, “The method according to claim 11, further comprising: disassembling said tag anchor from said card.” is indefinite because it contradicts the method of claim 11.  Claim 11 recites “a method of assembling a tag anchor to a card”.  The result of the “disassembling” step is the opposite of what the claimed method as a whole is meant to accomplish.
Claims dependent on those rejected above are also rejected as depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 11-12, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giulj (FR-2705483) and further in view of Zatkos (US-4920671).
As to claim 1-5, and 19, Giulj teaches a tag anchor comprising an elastic loop 1 (see Giulj figure 1, page 2 lines 7-10) and an anchor having a pair of opposed flexible arms 7 and a crown 6. (see Giulj figure 1). 
 Giulj teaches that the loop is elastic (see Giulj, abstract) but does not teach that the anchor is elastic per se.  Zatkos teaches a tag holder with a soft plastic portion 16 and comprising an anchor extending therefrom with a shank 18 and a barbed end 20 of a harder plastic (see Zatkos, column 3 line 61 to column 4 line 20).  It would have been obvious to one of ordinary skill in the art to form the band and barb of Giulj with compatibly co-molded elastic materials of varied durometers as taught by Zatkos, in order to make a relatively soft elastic attachment portion joined to a relatively harder elastic barb portion that is better adapted to holding a tag with a desired look and feel.
As to claims 6-8, the rough proportions appear to be shown by Guilj (see Giulj figure 1) and the specific proportions claimed are obvious since they are merely specific design choices that do not differentiate any of the working principles of the device from the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 11 and 12, providing the claimed article is obvious in view of Giulj, Zatkos for the same reasons given above for claim 1. Giulj teaches providing a card 1 having a hole 2 therethrough and inserting crown 5 through the hole (see Giulj page 2 lines 26-29).  Giulj does not explicitly teach “forcing said pair of opposed arms through said hole” and “deflecting said arms”.  However this is clearly the intended use of the article and would at least have been obvious to one of ordinary skill in the art to do so in order to use the anchor with a tag.
As to claims 14, 15, 16, and 18, the recited method steps of grasping, pushing, positioning, disassembling, and pulling are not explicitly taught by the prior art in writing.  However, they are broad descriptions of the ordinary use of the article taught by Giulj and subsequent passive behavior thereof, which would have been obvious to a person having ordinary skill in the art using the article for its intended purpose.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giulj (FR-2705483) in view of Zatkos (US-4920671) and further in view of Averill (US-2015/0371572).
As to claim 9, Giulj does not specify a shore hardness in the range specified.  Averill teaches an elastic loop that has a Shore hardness of 35 (see Averill paragraph 0034).  It would have been obvious to one of ordinary skill in the art to make the loop of Giulj with a hardness of a known material, such as taught by Averill, in order to produce a loop with predictable results.

Claim 13 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giulj (FR-2705483) in view of Zatkos (US-4920671) and further in view of Meyers (US-8561333).
As to claim 13 and 17, Giulj does not teach grasping and pulling an elastic crown through a hole.  Meyers teaches a barb-like elastic fastening element and specifically pulling the fastener through a hole (see Meyers figure 8, column 1 lines 64-67).  It would have been obvious to one of ordinary skill in the art to perform the claimed method with an article as taught by Giulj by pulling an elastic fastening through a hole as taught by Meyers since this technique is known in the art and would have yielded predictable results.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specific combination of Shore hardnesses is not taught in the relevant art.  While the broad concept of having a barb with stiffer arms and a softer base portion is known in the art, e.g. as taught by Zatkos relied upon above for the broader claims, the ranges of values in combination are significantly different from the cited art. Averill teaches an elastic loop that has a Shore hardness of 35, which is within the lower valued range claimed, but does not teach this combined with an anchor in the higher range claimed. The claimed combination as a whole cannot be shown to be obvious by any suitable rationale, without relying on impermissible hindsight.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636